—Judgment reversed on the law without costs, cross motions denied, motion granted and judgment granted in accordance with the same Memorandum as in Hartford Cas. Ins. Co. v Pennington (262 AD2d 1014 [decided herewith]).
All concur except Green, J. P., who dissents and votes to affirm in the same dissenting Memorandum as in Hartford Cas. Ins. Co. v Pennington (262 AD2d 1014 [decided herewith]). (Appeal from Judgment of Supreme Court, Erie County, Cos-grove, J. — Declaratory Judgment.) Present — Green, J. P., Law-ton, Wisner, Hurlbutt and Callahan, JJ.